DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 9th, 2021 has been entered. Claims 1 – 7, 9 – 11, 13 – 17, 20 – 21 and 23 – 24 are pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piers extending between a first and second lateral sidewall, as described in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant’s arguments, see Remarks filed February 9th, 2021, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of amended claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim 10 and claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 – 11 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 5372171) in view of Fukuda (US 2015/0239296).
Regarding claim 10, Miyazaki discloses a tread (ref. #1) including first and second tread shoulders (shoulder region is denoted with shoulder blocks, ref. #6a and 6b) and a plurality of tread blocks (ref. #6) positioned in a spaced apart manner between the first and second tread shoulders (Fig. 2), each tread block of the plurality of tread blocks being distinct and separated from each other by a plurality of circumferential grooves (ref. #4) and a plurality of lateral grooves (ref. #5) transverse to the plurality of circumferential grooves. However, Miyazaki does not teach a stiffener positioned in the tread blocks.
Yet, in a similar field of endeavor, Fukuda discloses a tire comprising a plurality of tread blocks (ref. #5) positioned in a spaced apart manner (Para. 52), with a plurality of stiffeners (ref. #7) being positioned in a respective tread block (Fig. 1), wherein the plurality of stiffeners has a second stiffness value than is greater than the first stiffness value of the plurality of tread blocks (Para. 55), each stiffener extends from a first lateral sidewall (ref. #54) of the tread block to a second lateral sidewall (ref. #55) of the tread block, each stiffener is separate and distinct from other ones of the plurality of stiffeners (Fig. 1), each stiffener of the plurality of stiffeners including a first surface exposed at and coplanar with the first lateral sidewall (Fig. 1), the first surface separating the first lateral sidewall (Fig. 1); a second surface exposed at and coplanar with the second lateral sidewall (Fig. 1), separating two portion of the second lateral sidewall and a third surface exposed at and coplanar with an end surface of the respective tread block (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blocks taught by Miyazaki to include the stiffeners disclosed by Fukuda. One would be motivated to make this modification to improve the tire performance on snow and on ice (Para. 24).
Regarding claim 11, Miyazaki in view of Fukuda teaches the invention disclosed in claim 10, as described above. Furthermore, Fukuda shows the stiffeners (ref. #7) extending entirely through each respective tread block (Fig. 1; Para. 57).
Regarding claim 15, Miyazaki in view of Fukuda teaches the invention disclosed in claim 10, as described above. Furthermore, Fukuda shows the stiffeners (ref. #7) with a height equal to a height of the tread blocks (Fig. 1; Para. 57).
Regarding claim 16, Miyazaki in view of Fukuda teaches the invention disclosed in claim 10, as described above. Furthermore, Fukuda discloses the stiffeners (ref. #7) with a height less than a height of the tread blocks (Para. 57).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Fukuda as applied to claim 10 above, and further in view of Sandstrom (US 2013/0126059).
Regarding claim 13, Miyazaki in view of Fukuda, teaches the invention disclosed in claim 10, as discussed above. However, these references do not teach that the stiffeners are made of high density polyethylene.
Yet, in a similar field of endeavor, Sandstrom teaches a tire comprising a tread with a plurality of tread blocks (tread cap, ref. #32) having a first stiffness value (Para. 3, Para. 76), with a stiffening ring embedded in the tread with a stiffness value greater than the first stiffness value (Para. 4, Para. 7 - ring 42 is made of a third material with a higher stiffness than the tread blocks made of a first material). Furthermore, Sandstrom teaches the stiffening rings being made out of a rigid material such as polyethylene (Para. 83).
It would have been obvious to a person having ordinary skill in the art at the time to make the stiffener out of high density polyethylene. One would be motivated to do this to ensure the stiffener had the necessary stiffness (Para. 83).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Fukuda as applied to claim 10 above, and further in view of Marzocchi (US 3858108)
Regarding claim 14, Miyazaki in view of Fukuda, teaches the invention disclosed in claim 10, as discussed above.  However, these references do not teach the stiffener including a material selected from a group consisting of polytetrafluoroethylene, polypropylenes and polystyrenes.
Yet in a similar field of endeavor, Marzocchi teaches a tire with improved reinforcement. Additionally, Marzocchi discloses that polypropylene can be used as a reinforcement member for pneumatic tires (Para. 1).
So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify that the stiffener includes polypropylene, as it is well known in the art to use polypropylene as a reinforcement member in pneumatic tires.

Claims 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 5372171) in view of Fukuda (US 2015/0239296) and Hong (US 2015/0107736).
Regarding claim 17, Miyazaki discloses a tread (ref. #1) including first and second tread shoulders (shoulder region is denoted with shoulder blocks, ref. #6a and 6b) and a plurality of tread blocks (ref. #6) positioned in a spaced apart manner between the first and second tread shoulders (Fig. 2), each tread block of the plurality of tread blocks being distinct and separated from each other by a plurality of circumferential grooves (ref. #4) and a plurality of lateral grooves (ref. #5) transverse to the plurality of circumferential grooves. However, Miyazaki does not teach a pier for stiffening, positioned in the tread blocks.
Yet, in a similar field of endeavor, Fukuda discloses a tire comprising a plurality of tread blocks (ref. #5) positioned in a spaced apart manner (Para. 52), with a plurality of stiffeners (ref. #7) being positioned in a respective tread block (Fig. 1), wherein the plurality of stiffeners has a second stiffness value than is greater than the first stiffness value of the plurality of tread blocks 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blocks taught by Miyazaki to include the stiffeners disclosed by Fukuda. One would be motivated to make this modification to improve the tire performance on snow and on ice (Para. 24). However, these references don’t teach the stiffeners being constructed as piers. 
Yet, in a similar field of endeavor, Hong discloses relates to a tread block structure of a pneumatic tire (Para. 2). This structure includes an elongate stiffening member (ref. #20) having different physical properties, such as stiffness, from the outer surface toward the inner surface of the tread block, through which the rigidity of the tread block is controlled (Para. 9, Para. 28), with the elongate stiffening piers, distinct and separate, being positioned at about the geometric center of the plurality of tread blocks (Fig. 2), respectively, and extending into the respective tread block (Para. 28).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to construct the stiffener taught by Miyazaki and Fukuda as a stiffening pier, as disclosed by Hong. One would be motivated to make this modification to improve tire performance by controlling the tread block rigidity. 
Regarding claims 21 and 24, Miyazaki in view of Fukuda and Hong, teaches the invention disclosed in claims 10 and 17, as discussed above. Furthermore, Hong teaches the piers are distinct and separated from each other (Fig. 3b).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Fukuda and Hong as applied to claim 17 above, and further in view of Marzocchi (US 3858108)
Regarding claim 20, Miyazaki in view of Fukuda and Hong, teaches the invention disclosed in claim 17, as discussed above.  However, these references do not teach the stiffener including a material selected from a group consisting of polytetrafluoroethylene, polypropylenes and polystyrenes.
Yet in a similar field of endeavor, Marzocchi teaches a tire with improved reinforcement. Additionally, Marzocchi discloses that polypropylene can be used as a reinforcement member for pneumatic tires (Para. 1).
So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify that the stiffener includes polypropylene, as it is well known in the art to use polypropylene as a reinforcement member in pneumatic tires.

Allowable Subject Matter
Claims 1 – 7, 9 and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claim, specifically failing to teach an elongate stiffening pier with a first lateral dimension extending between sidewalls of tread blocks wherein a first portion has a second lateral dimension less than the first lateral dimension and a second portion having a third lateral dimension less than the first lateral dimension but greater than the second lateral dimension. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743